Citation Nr: 1642548	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-25 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1969 to April 1972 and from April 1973 to November 1974.  Among other awards, the Veteran received the National Defense Service Medal and Air Force Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at an August 2016 videoconference hearing.  A transcript of this hearing is of record.

Although the issues certified to the Board were for service connection for PTSD and service connection for depression, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized as reflected on the title page to comport with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran asserts that his current psychiatric disorder was caused by his experiences in the military.  In a September 2011 VA Form 21-0871 (Statement in Support of Claim for PTSD), the Veteran reported two stressors: being falsely accused, and later exonerated, of offering alcohol to a minor; and being falsely accused of theft which led to a court martial and honorable discharge.  At his August 2016 Board hearing, the Veteran testified that he began to have trouble after he was married.  An April 1975 Divorce Decree shows that the Veteran was married to his first wife in August 1970.  He said that he had a nervous breakdown while stationed at Whiteman Air Force Base, received treatment at the hospital and then released.  The Veteran indicated that all of the relevant records from this facility are in the claims file.  Then, he was stationed at Yokota Air Base, Japan, where the Veteran said he was hospitalized from December 1971 or January 1972 to May 1972 due to problems with his wife.  Hospital records from Yokota Air Base are not in the claims file.  Attempts to locate and associate with the claims file the Veteran's hospital records from Yokota Air Base should be conducted on remand.  

Of particular note, the available service treatment records do include a January 1971 treatment record for complaints of fatigue, an inability to sleep, and sleeping eight to nine hours and waking up tired.  The Veteran reported that he was worried about his wife's first baby, which was due soon.  The treating physician diagnosed the Veteran with anxiety, depression, and rule out mono (mononucleosis).  

The Board observes that the Veteran was not afforded a VA examination for his service connection claim for an acquired psychiatric disorder, to include PTSD and depression.  The Veteran has a diagnosis from his VA treating psychiatrist for PTSD and dysthymia.  However, she was not able to definitively relate his psychiatric disorders to his military service since she had not reviewed his military records.  As the Veteran has testified that he had been hospitalized twice during service following problems with his wife and available records show a diagnosis for anxiety and depression, a VA examination is warranted on remand, to determine whether his current psychiatric disorders are etiologically related to his active duty service.   


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any outstanding service treatment records that are not currently of record, including hospital records from December 1971 to May 1972 from Yokota Air Base, Japan.  

2.  Obtain any outstanding VA treatment records that are not currently of record, to include Portland VA Medical Center treatment records from July 2013.  

3.  After the above is completed, to the extent possible, schedule the Veteran for a VA examination for his acquired psychiatric disorder by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After review of the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorder is etiologically related to his active duty service?  

A complete rationale for any opinion expressed must be provided.  

4.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




